Citation Nr: 0300530	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-01 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel







INTRODUCTION

The veteran had active service from September 1986 to 
August 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has no current hearing loss disability in 
either ear.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the service enlistment examination, the veteran's 
hearing was measured by audiometer.  That audiogram 
revealed the following:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
15
5
10
5
15

The veteran's hearing was also tested in January 1989.  
The results of that audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
00
5
5
10
LEFT
15
5
5
15
15

An audiogram was also conducted in May 1990, prior to the 
veteran's separation from service.  The results of that 
testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
5
5
5
5
20

The January 1989 and May 1990 audiogram reports indicate 
that the veteran was routinely exposed to hazardous noise.

The veteran's service medical records show that he was 
discharged from service due to a left knee impairment 
which rendered him unfit for duty.  No reference is made 
to a hearing impairment in the record of the veteran's 
medical evaluation board proceedings.

In his April 2000 claim the veteran did not indicate that 
he had received treatment for hearing loss subsequent to 
service discharge.

The veteran's representative, in an August 2000 statement, 
indicated that the veteran's hearing loss profile was high 
and that he had been routinely exposed to hazardous noise 
during service.

In his February 2001 substantive appeal, the veteran 
indicated that his hearing had been normal when he 
enlisted and that he had to turn things up to hear them 
and had difficulty concentrating due to hearing loss.  

The RO contacted the veteran by letter in August 2001, 
instructing him to identify evidence that might support 
his claim.  The veteran has not, to date, responded to 
this correspondence.

A VA examination was conducted in November 2001.  The 
examiner reviewed the claims folder and noted the 
audiograms which were performed during the veteran's 
service, stating that the January 1989 and May 1990 
examinations found normal hearing sensitivity with the 
exception of a mild loss at 6000 Hertz on the left.  The 
veteran reported a history of noise exposure from combat 
activities during service.  He noted occasional bilateral 
tinnitus, which was not present at the time of the 
examination.  He denied otalgia and otorrhea.  Immitance 
testing revealed normal, type A tympanograms bilaterally.  
Ipsilateral acoustic reflexes were present at 500-2 Hertz 
on the left and could not be evaluated on the right due to 
the veteran's inability to maintain proper compliance.  
The results of the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
25
LEFT
5
00
10
5
20

Speech recognition scores were 100 percent bilaterally.  
The diagnosis was hearing sensitivity within normal limits 
bilaterally with the exception of a mild sensorineural 
hearing loss at 6000 Hertz.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
The Board will assume for the purpose of this decision 
that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, as well as August 2001 
letter from the RO to the veteran, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
and the assistance that VA would render in obtaining 
evidence on the veteran's behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder, and the RO has afforded the 
veteran an appropriate examination.  Neither the veteran 
nor his representative has identified any other evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)].

Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp 2002).

As noted, 38 C.F.R. § 3.385 sets out specific criteria 
which must be met for impaired hearing to be considered a 
disability.  None of the audiometric testing performed 
during the veteran's service revealed the presence of 
hearing loss as defined by the regulation.  Moreover, the 
results of the veteran's March 1999 VA examination also 
failed to demonstrate the presence of hearing disability 
as defined by 38 C.F.R. § 3.385.

Since the medical evidence uniformly indicates that the 
veteran has no hearing loss disability in either ear, the 
claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing 
loss disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

